DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 24, 2022, the applicants have filed RCE. The applicants have canceled claims 11-15 and 17-18 and furthermore, have amended claims 1-10.
3. Claims 1-10, 16 and 19 are pending in the application.

Response to Arguments
4. Applicant’s arguments with respect to claim(s) 1-10, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 1, 5-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation Ar and Het for the value of variable Z, and the claim also recites specific values of some heteroaryl and aryl rings which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 5 and 6, variable X is mentioned. However, this variable is not present in any of the formulae.
Claim 10 lists several compounds (see compounds 1-3, 6-7, last two compounds on page 28 and first four compounds on pages 29 and 30) where variable Z represents H, alkyl or substituted alkyl group and therefore, lacks antecedent basis since according to amended claim 1, Z can’t represent these values.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claims 1-2, 6-9 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Smith (J. Med. Chem.).
Smith discloses New spiropiperidines as potent and selective non-peptide tachykinin NK2 receptor antagonists. The compounds 3r and 3s (see table 1 on page 3774) disclosed by Smith anticipate the instant claims when variable L represents NH, R is H, Z is phenyl, A represents indole ring, n is 1, one of Xa represents N and the other Xa represents C, Xb is C and X represents C in the instant compounds of claim 1.
9. Claims 1-2, 5-8 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gardiner (WO 2007/008541 A2).
Gardiner discloses Compounds and methods of treating vascular disease and artherosclerosis using these compounds. The compound, 496 (see page 195) disclosed by Gardiner anticipates the instant claims when variable A represents benzodioxol, Z represents heteroaryl group, R is H, R3’ is CH3 and variable n is 3 in the instant compounds of claim 1.
10. Claims 1-2, 5-9 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gallagher (U.S. Patent 7,666,875 B2).
Gallagher discloses Hydantoin compounds for treating autoimmune disorders. The compounds, 210 (see col. 137), 227 (see col. 147), 244 (see col. 157) and 290 (see col. 185) disclosed by Gallagher anticipate the instant claims when variable A represents benzodioxol or quinoline, Z is phenyl, R is H, n is 1 and R3’ represents alkyl interrupted by O in the instant compounds of claim 1.
Allowable Subject Matter
11. Claims 3-4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625